                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-029-FDW-DCK

 MARTHA P. CARBONARO and                             )
 JAMESON D. STORM, on behalf of                      )
 themselves and others similarly situated,           )
                                                     )
                   Plaintiffs,                       )
                                                     )
    v.                                               )      ORDER
                                                     )
 ALLURA USA LLC, PLYCEM USA, LLC                     )
 d/b/a ALLURA, PLYCEM USA, INC.,                     )
 ELEMENTIA USA, INC., and                            )
 ELEMENTIA, S.A.B. DE C.V.,                          )
                                                     )
                   Defendants.                       )
                                                     )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 26) filed by Ashley K Brathwaite, concerning Brian H.

Callaway on April 1, 2019. Brian H. Callaway seeks to appear as counsel pro hac vice for

Defendants. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 26) is GRANTED. Brian H.

Callaway is hereby admitted pro hac vice to represent Defendants.

         SO ORDERED.
                                            Signed: April 1, 2019
